Per Oüeiam.
The alternative writ in this case directs the mayor and commissioners of the borough of Oaldyn to apportion certain taxes and municipal liens assessed against certain lots belonging to the relator and located in said borough, or to show cause why it should not he ordered to do so.
The demurrer admits the truth of the facts set out in the alternative writ, and our examination and consideration of those facts leads us to the conclusion that the relator is entitled to the relief which he seeks. A peremptory writ will be issued against the mayor and commissioners of the borough, directing them to make the apportionment in the manner specified in the alternative writ.
The relator is entitled to costs.